Name: Commission Regulation (EC) No 2801/94 of 17 November 1994 establishing the quantities to be allocated to importers from the first tranche of the 1995 Community quantitative quotas on certain products originating in the People' s Republic of China (Text with EEA relevance)
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  international trade;  tariff policy;  miscellaneous industries
 Date Published: nan

 18 . 11 . 94 Official Journal of the European Communities No L 297/13 COMMISSION REGULATION (EC) No 2801/94 of 17 November 1994 establishing the quantities to be allocated to importers from the first tranche of the 1995 Community quantitative quotas on certain products originating in the People's Republic of China (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, volume of import licence applications submitted and the total volume imported by traditional importers in 1991 and 1992, the reference years ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 520/94 of 7 March 1994 establishing a Community procedure for administering quantitative quotas ('), and in particular Article 9 and 13 thereof, Whereas the Commission is now able, on the basis of that information, to establish uniform quantitative criteria by which the competent national authorities may satisfy licence applications submitted by importers in the Member States and acceding States for the first tranche of the 1995 quantitative quotas ; Having regard to Commission Regulation (EC) No 2459/94 of 11 October 1994 establishing administration procedures for the first tranche of the 1995 quantitative quotas for certain products originating in the People's Republic of China (2), and in particular Article 3 thereof, Whereas examination of the figures supplied by Member States and acceding States shows that the aggregate volume of applications submitted by traditional importers for the products listed in Annex I to this Regulation exceeds the portion of the quota set aside for them ; whereas the application must therefore be met by applying the uniform rate of reduction shown in Annex I to the average, expressed in value or volume terms, of each importer's imports over the reference period ; Whereas under Article 169 of the Act of Accession of Norway, Austria, Finland and Sweden, the Communtiy institutions, prior to accession, may make the necessary adaptations to Community acts where these have not been provided for in the Act of Accession itself ; Whereas examination of the figures supplied by Member States and acceding States shows that the total applica ­ tions submitted by traditional importers for the product listed in Annex II to this Regulation amount to less than the portion of the quota set aside for them ; whereas those applications should therefore be met in full ; Whereas Regulation (EC) No 2459/94 looks ahead to the accession of Norway, Austria, Finland and Sweden to the European Union and reflects the need to take account of their importers in the preparations for administration of the first tranche of the 1995 quotas ; Whereas examination of the figures supplied by Member States and acceding States shows that the aggregate volume of applications submitted by non-traditional importers for the products listed in Annex III to this Regulation exceeds the portion of the quota set aside for them ; whereas the applications must therefore be met by applying the uniform rate of reduction shown in Annex III to the amounts requested by each importer, as limited by Regulation (EC) No 2459/94 ; Whereas the Governments of Norway, Austria, Finland and Sweden, in accordance with undertakings given, have adopted suitable measures to ensure compliance with Community legislation, in particular the rules for submis ­ sion of import applications and supporting evidence, and have informed the Commission within the deadlines laid down by Regulation (EC) No 2459/94 of the relevant particulars oft import applications received, with a view to the establishment of quantitative criteria for the allocation of quotas to importers ; Whereas the Commission has thus received from the Member States (under Article 5 of Regulation (EC) No 2459/94) and the acceding States (in accordance with their undertakings) particulars of the numbers and aggregate Whereas examination of the figures supplied by Member States and acceding States shows that the total applica ­ tions submitted by non-traditional importers for the product listed in Annex IV to this Regulation amount to less than the portion of the quota set aside for them ; whereas those applications, up to the maximum amount that can be requested by each importer under Regulation (EC) No 2459/94, should therefore be met in full ; (') OJ No L 66, 10 . 3 . 1994, p. 1 . (2) OJ No L 262, 12. 10 . 1994, p. 27. Ho L 297/14 Official Journal of the European Communities 18 . 11 . 94 Whereas, the chosen management method does not allow the allocation of economically significant quantities of the products listed in Annex V to this Regulation ; whereas, consequendy, it is not possible to allocate at this stage the parts of the quotas concerned ; Whereas in accordance with Article 169 of the Act of Accession this Regulation should enter into force on 1 January 1995, subject to the entry into force of the Treaty of Accession on the same day, HAS ADOPTED THIS REGULATION : Article 1 In response to licence applications in respect of the products listed in Annex I duly submitted by traditional importers, the competent national authorities shall allo ­ cate each importer a quantity or value equal to his average imports for 1991 and 1992 adjusted by the rate of reduc ­ tion specified in the said Annex for each quota. Where the use of this quantitative criterion would entail allocating an amount greater than that applied for, the quantity or value allocated shall be limited to that speci ­ fied application. Article 2 Licence applications in respect of the product in Annex II duly submitted by traditional importers shall be met in full by the competent national authorities. Article 3 In response to licence applications in respect of the products listed in Annex III duly submitted by non-tradi ­ tional importers, the competent national authorities shall allocate each importer a quantity or value equal to the amount requested within the limits set by Regulation (EC) No 2459/94, adjusted by the rate of reduction specified in the said Annex for each quota. Article 4 Licence applications in respect of the product listed in Annex IV duly submitted by non-traditional importers shall be met in full by the competent national authorities, within the limits set by Regulation (EC) No 2459/94. Article 5 With respect to the products listed in Annex V to this Regulation, the allocation of the quotas to non-traditional importers is suspended. Article 6 Import licences shall be issued by the competent national authorities in the first ten working days of 1 January 1995. They shall be valid for nine months from 1 January 1995. Article 7 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1994. For the Commission Leon BRITTAN Member of the Commission 18 . 11 . 94 Official Journal of the European Communities No L 297/15 ANNEX I Rate of reduction (traditional importers) Description of products CN code Rate ofreduction Gloves 4203 29 - 52,89 % Footwear falling within CN codes ex 640219 0  41,56 % ex 6402 99 0 ex 6403 19 (') - 25,55 % 6403 51 - 38,61 % 6403 59 ex 6403 91 (') - 71,62 % ex 6403 99 (') ex 6404 11 0 - 48,75 % 6404 19 10 - 47,76 % Tableware, kitchenware of porcelain or china 6911 10  29,04 % Ceramic tableware, kitchenware, other than of porcelain or 6912 00  32,48 % china Glassware of a kind used for table, kitchen, toilet, etc. 7013  22,30 % Radio-braoadcast receivers falling within CN code 8527 21  3,53 % Toys falling within CN codes 9503 41  49,707 % 9503 49 - 50,997 % 9503 90 - 47,946 % (') Excluding footwear involving special technology : shoes which have a cif price per pair of not less than ECU 1 2 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers. No L 297/16 Official Journal of the European Communities 18 . 11 . 94 ANNEX II Products (or which the licence applications can be satisfied in full Description of products CN code Radio-broadcast receivers falling with CN code 8527 29 ANNEX III Rate of reduction (non-traditional importers) Description of products CN code Rate of reduction Gloves 4203 29 - 62,08 % Footwear falling within CN codes ex 6402 19 (')  8,68 % ex 6402 99(0 ex 6403 91 (') - 72,05 % ex 6403 99(0 ex 6404 1 1 (') - 51,34% 6404 19 10 - 0,58 % Tableware, kitchenware of porcelain or china 6911 10  14,79% Ceramic tableware, kitchenware, other than of porcelain or 6912 00  25,56% china Glassware of a kind used for table, kitchen, toilet, etc. 7013  59,35 % Radio-broadcast receivers falling within CN code 8527 21  89,24 % Toys falling within CN codes 9503 41  58,40 % 9503 49 - 79,51 % (') Excluding footwear involving special technology : shoes which have a cif price per pair of not less than ECU 12 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low-density poly ­ mers. 18 . 11 . 94 Official Journal of the European Communities No L 297/17 ANNEX IV Products for which the licence applications can be satisfied up to the maximum amount Description of products CN code Toys falling within CN code 9503 90 ANNEX V Products for which the allocation of the first tranche is suspended Description of products CN code Footwear falling within CN codes ex 6403 19 (') 6403 51 6403 59 Radio-broadcast receivers falling within CN code 8527 29 (') Excluding footwear involving special technology : shoes which have a cif price per pair of not less than ECU 12 for use in sporting activities, with a single- or multi-layer moulded sole, not injected, manufactured from synthetic materials specially designed to absorb the impact of vertical or lateral movements and with technical features such as hermetic pads containing gas or fluid, mechanical components which absorb or neutralize impact or materials such as low ­ density polymers.